Citation Nr: 1411213	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  13-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left elbow degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to March 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in January 2014 when it was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran has left elbow degenerative arthritis that is due to service.


CONCLUSION OF LAW

Left shoulder degenerative arthritis was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran seeks entitlement to service connection for left elbow degenerative arthritis.  The Veteran has reported that he participated in combat and injured his left elbow when he was knocked down a ladder during combat.  

A record regarding a Presidential Unit Citation identifying the Veteran has been associated with the claims file.  The citation indicates that the Veteran's motor torpedo boat squadron participated in combat.

A letter from the Department of the Navy, dated in August 2000, indicates that the Veteran was awarded the Combat Action Ribbon.  As such, the Veteran's reports of injury in combat are presumed credible.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Private treatment notes dated in June 2003 indicate that the Veteran was treated for polymyalgia rheumatica.  The assessment indicated that the Veteran had multiple different problems and had a past history of polymyalgia rheumatica; however, the provider did not think that any of his musculoskeletal problems currently were related to reactivation of his polymyalgia rheumatica.  In relevant part, the provider noted that the Veteran had left bicipital tendonitis, acute, causing severe shoulder and arm pain needing local treatment.

In September 2009 the Veteran reported that while in combat with the enemy he was knocked off a ladder and fell to the bottom.  He indicated that he landed on his left elbow.  The Veteran stated that his left elbow symptoms had become persistent.

Statements of the Veteran in October 2009 and November 2009 indicate that the Veteran fell during combat and injured his left arm and shoulder.

An x-ray of the left elbow in February 2008 revealed degenerative arthritis.

In February 2008 the Veteran was noted to have developed left olecranon bursitis after lifting something heavy and sustaining a left triquetral injury.

The Veteran was afforded a VA joints examination in April 2010.  The Veteran reported that his left elbow condition began in 1942 with swelling of the elbow with aching and reminding him of what they call tennis elbow and moving up to the upper arm and shoulder.  The Veteran indicated that he had been working on this problem for years and not realizing that it was combat related.  The Veteran reported that he was examined by a doctor who he stated agreed that the issue began during combat falling 10 feet down a ladder.  An x-ray report dated in April 2010 revealed mild degenerative arthritis of the left elbow.  After examination the examiner rendered the opinion that it is less likely as not that the Veteran's left elbow, arm, and shoulder condition was caused by or a result of left elbow, arm, and shoulder condition shown during active duty.  The rationale was that the claims file did not reveal the Veteran was seen for nor was there a diagnosis for a left elbow, arm, and shoulder condition.  The claims file did not reveal any information on an injury during active service.  

In January 2014 the Board found the April 2010 examination to be inadequate because the examiner relied, at least in part, on a lack of recorded evidence of any in service treatment.

In January 2014 the Veteran was afforded another VA medical examination.  The Veteran was reported to be diagnosed with left elbow sprain.  The Veteran was noted to report that he was not having any problems in the elbow and that it is mostly in the shoulder.  The Veteran was reported to "keep saying it is in the shoulder and arm."  The Veteran's niece was noted to report that the Veteran had some cognitive deficiencies.  An x-ray dated in April 2010 was reported to show mild degenerative arthritis.  The examiner rendered the opinion that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was:

A review of the C-file was [silent] for an elbow condition during active duty.  A review of CPRS was silent for an elbow condition.  A review of previous C&P exam 4/[ ]/2010, Vet reported an elbow condition while active duty, but keep saying during this interview, he has a shoulder and upper arm condition, not his elbow.

The examiner did not comment on the Veteran's credible reports of injury during service and did not provide an opinion whether the Veteran's elbow condition, found in April 2010 to be mild degenerative arthritis, was related to the Veteran's active service.  Therefore, the examination is not adequate.  

Entitlement to service connection for left elbow degenerative arthritis is warranted.  The Veteran's reports of injuring his left elbow in service are presumed credible due to the evidence of combat service.  Post-service treatment records reveal that the Veteran has been diagnosed with degenerative arthritis of the left elbow.  The VA examiners did not associate the Veteran's degenerative arthritis of the left elbow with his active service; however, the rationale for the opinions is inadequate.  Although the Veteran in his most recent VA medical examination related that it was his upper arm and shoulder, and not elbow, it is noted that the Veteran had some cognitive deficiencies.  The Veteran has indicated that his left elbow symptoms began in service and reported that he has had persistent left elbow symptoms.  As the evidence is at least in equipoise that the Veteran's current degenerative arthritis of the left elbow was incurred in service, entitlement to service connection for degenerative arthritis of the left elbow is granted.  


ORDER

Service connection for left elbow degenerative arthritis is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


